Citation Nr: 0403422	
Decision Date: 02/06/04    Archive Date: 07/29/04

DOCKET NO.  02-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from January 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.

REMAND

After a review of the record, the Board determines that additional evidentiary development is needed.  Therefore, the case is REMANDED for the following action:  

1.  Ensure compliance with the VCAA in accordance 38 U.S.C.A. §§ 5103, and 5103A, and any other applicable legal precedent, including the decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In this regard, four elements are required for proper VCAA notice.  They are (1) what evidence, not already of record, is necessary to substantiate the claims; (2) what evidence is to be provided by the veteran; (3) what evidence VA will obtain; and, (4) a request that the veteran provide any evidence in his possession that pertains to the claims.  


2.  Obtain the veteran's service personnel file and the command history of the U.S.S. Salem from May 1944 to December 1945 during the ship's service in the Asiatic-Pacific Theater.  

3.  Schecdule the veteran for a VA examination by a specialist in dermatology to determine whether the post-service skin lesions, beginning in 1995, that have been found to be either squamous cell carcinoma, basal cell carcinoma, or actinic keratoses, involving the face, neck, upper back, and upper extremities, were caused by the veteran's sun exposure while serving aboard ship in the South Pacific in 1944 and 1945.  The veteran's claims folder must be reviewed by the examiner and the examiner is asked to express an opinion on the following question.  

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the veteran's currently diagnosed skin cancer is causally related to sun exposure during service? 

4.  After the above development has been completed, adjudicate the claim.  In the benefit sought remains denied, furnish the veteran and his representative a supplemental statement of the case.  Then return the case to the Board. 



The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


